—

Ssh hg van

 

 

 

 

 

 

USpe ry, RECEIV
7017 anyp °° CLERK. COL Uy
=? 3040 ooo oon 2 A. Sc
15297 E AND DESIST QIBDEC 14
PH j2: 04
Nemo me impune lacessit.

PRIVATE From: Ronald Allen Wright, UCC1-308 ARR
THIS IS NOT A PUBLIC Care of postal service address:
COMMUNICATION 121 Honey Tree Road

Columbia, South Carolina union state
Notice to agent is Notice to Principle Non domestic without the United States
Notice to principle is Notice to Agent Zip exempt, but near 29209
Application to all successors and assigns

TO:

To: DeWayne Pearson, US Attorney To: Sherry A. Lydon -U.S. Attorney for the District
U.S. Department of Justice of South Carolina
Wells Fargo Building U.S. Department of Justice
1441 Main Street Suite 500 Wells Fargo Building
Columbia, SC 29201 1441 Main Street Suite 500

Columbia, SC 29201
To: Matthew G. Whitaker-Attorney General To: Randolph D. Alles — Director
U.S. Department of Justice U.S. Secret Service
950 Pennsylvania Ave. NW Office of the Government and Public Affairs
Washington, DC 20530-0001 245 Murray Lane

Washington, DC 20223

 

 

 

 

Attachments:
1. Birth certificate.

It is a fact that: I, Ronald Allen Wright, am a natural born State Citizen of South Carolina, in its
constitutional capacity, as one of the several states of the Union. And I am an inhabitant thereof.

It is a fact that: That my birth certificate is proof that I am a State Citizen of South Carolina. (See attached
birth certificate.

It is a fact that: That I am not a United States citizen, resident, person individual or any other legal fiction,
nor have I ever been.

It is a fact that: I explicitly reserve all of my rights always and forevermore.

It is a fact that: That the United States, with intent and great deception, uses the term “United States
citizen” to deprive the people of their rights, their birth rights, their property and freedom. And further, to
regulate that status of the people, to that of livestock.

I owe you nothing nor do you have any jurisdiction over me. Your unlawful action that brought about an
indictment has deprived me of my right to tranquility guaranteed by the preamble of, and the rest of the
constitution for the United States of America. You are violating the RICO laws, stalking laws depriving
rights under color of law as well as the common law and the constitution. Your actions are also acts of
treason and tyranny.

I ORDER YOU TO CEASE AND DESIST ALL ACTIVITIES AGAINST ME!

Ronald Allen Wright

Tenth day of December 10" in the _ of our Lord 018
By: LLA bi Y LEX ee Ly x

Beth Drake - U.S. Attorney
1441 Main Street Ste 500
Columbia, South Carolina 29201

Robin L. Blume — Clerk of Court
Clerk of Federal District Court
901 Richland Street

Columbia, South Carolina 29201

Universal Postal Union International Bureau
PO Box 312
3000 Burne 15 Switzerland
